Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the price at the date of the exportation of the merchandise covered by the said appeals at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for exportation to the United States in the usual wholesale quantities and in the ordinary *700course of trade including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, was the appraised value, less any amount added under duress.
Accepting this stipulation as a statement of fact, I find and hold that the proper dutiable export values of the merchandise covered by said appeals were the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.